UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7030



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISIAH LAND,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:01-cr-00197-RBS; 2:04-cv-00662-RBS)


Submitted: October 17, 2006                 Decided: October 20, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isiah Land, Appellant Pro Se. James Ashford Metcalfe, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Isiah Land seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.   We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).      This appeal period is

“mandatory and jurisdictional.”   Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

April 12, 2005.*   The notice of appeal was filed on May 30, 2006.

Because the notice of appeal was untimely, we deny Land’s motion

for a Government voucher and benefits, deny a certificate of

appealability, and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED

     *
      Although the district court’s judgment was not set forth on
a separate document, judgment was entered pursuant to Fed. R. Civ.
P. 58(b)(2)(B) on September 9, 2005.

                               - 2 -